Citation Nr: 0815251	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active military duty from October 1984 
to December 1989.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

A hearing was held before the undersigned Veterans Law Judge 
in Washington, D.C., in November 2004.  A transcript of that 
hearing is contained in the claims folder.

On January 13, 2006, the Board issued a decision which, 
denied the veteran's claim for service connection for a low 
back disorder and increased the disability evaluation for the 
left knee disability from 10 to 30 percent disabling.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2007, the Court issued an Order granting a Joint Motion for 
Remand, which found deficiencies within the Board's January 
2006 decision.  

The case has been returned to the Board for review and 
remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran claims that service connection is warranted for a 
low back disorder.  In the Joint Motion for Remand, it was 
noted that first of all, the Board did not adequately address 
the veteran's contention regarding the continuity of symptoms 
subsequent to service.  In light of the veteran's medical 
history further medical opinion is needed in order, if 
possible, to determine the onset of the veteran's current low 
back disability.

Concerning the veteran's claim for a higher disability 
evaluation for his left knee disability, as pointed out by 
the Court, the veteran has not undergone VA examination since 
August 2003.  It was agreed that the record indicated that 
the veteran's left knee disability may have worsened or 
materially changed since the 2003 examination.  Therefore, a 
current examination is needed. 

A letter from the Social Security Administration (SSA) dated 
in April 2006 show that the veteran filed for benefits.  It 
is not clear if the veteran is obtaining benefits from SSA.  
This should be clarified.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide appropriate 
notice pursuant to the recent Court case 
concerning increased ratings.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, notice of specific 
rating criteria should be provided.  The 
RO/AMC should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his low back and left 
knee disabilities.  If information is 
provided in sufficient detail, the RO 
should make arrangements to obtain all the 
records of the treatment afforded to the 
veteran from all the sources listed by him 
that are not already on file.  All 
information obtained should be made part 
of the file.

2.  The RO/AMC should clarify whether the 
veteran was granted SSA benefits or 
Tennessee or other state disability 
benefits and, if so, request a copy of the 
decision(s) awarding disability benefits 
and the evidence on which that grant was 
based.  Appellant's assistance in 
identifying and obtaining these records 
should be requested as needed

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
his low back disability.  The veteran's 
complete claims folder must be made 
available to the examiner.  The examiner 
should provide opinion as to whether the 
veteran's lumbar spine disability is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
related to military service?  The examiner 
should comment on the significance of his 
inservice treatment, his reported post 
service medical history regarding his low 
back, and the injury that the veteran 
sustained in 1991.  A complete rational 
for any opinion expressed should be 
included in the report.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  

4.  The RO/AMC should schedule a VA 
examination to determine the severity of 
the veteran's service-connected left knee 
disability.  Any indicated diagnostic 
study should be accomplished.  The 
examiner should provide a comprehensive 
report.  All pertinent symptomatology and 
findings should be reported in detail, 
including range of motion (ROM) and 
stability testing.  The report should list 
all subjective complaints and objective 
findings in detail; particularly the 
examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness, and 
instability.  The factors upon which the 
opinions are based must be set forth in 
detail.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


